          Case 1:18-cv-01535-CRC Document 14 Filed 02/05/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________
                                     )
BUZZFEED, INC.,                      )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )     Civil Action No. 18-1535 (CRC)
                                     )
U.S. DEPARTMENT OF EDUCATION, )
                                     )
                  Defendant.         )
____________________________________)

  DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
 MOTION FOR SUMMARY JUDGMENT AND TO MODIFY BRIEFING SCHEDULE

       Defendant United States Department of Education, by its undersigned attorneys,

respectfully move under Fed. R. Civ. P. 6(b)(1)(A) for a one-week extension of time (a) to file

Defendant’s Motion for Summary Judgment, and (b) to modify the remaining summary

judgment briefing schedule by adding one week to each deadline. Pursuant to the Court’s

December 21, 2018 Minute Order, the current deadline for the opening summary judgment

motion is February 6, 2019. More specifically, defendant requests that the deadlines be extended

as follows: defendant’s motion for summary judgment on February 13, 2019; plaintiff’s

combined opposition and cross-motion on March 13, 2019; defendant’s combined reply and

opposition on April 12, 2019; and plaintiff’s reply on May 3, 2019. Plaintiff, through its

counsel, has no objection either to the extension for filing defendant’s motion or to the

corresponding modifications of the remainder of the briefing schedule. The grounds for this

motion are set forth below, and a proposed order consistent with the relief sought in this motion

is attached.
                  Case 1:18-cv-01535-CRC Document 14 Filed 02/05/19 Page 2 of 4



              This case involves claims brought under the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”). The Assistant United States Attorney with daily responsibility for this matter has

been preparing the motion for summary judgment, but was unable to complete work on it prior to

becoming ill. The assigned Assistant United States of Attorney has been out of the office due to

illness for several days since the end of the partial government shutdown on January 25, 2019.

During the 35-day shutdown due to a lapse in appropriations for the Department of Justice, work

on this matter was prohibited because this FOIA case does not involve “emergencies involving

the safety of human life or the protection of property.” 31 U.S.C. § 1342. The Assistant United

States Attorney handling this matter is not expected back in the office until February 7, 2019,

which is the day after the current deadline for filing defendant’s motion for summary judgment.1

Once she returns to work, the Assistant United States attorney will need a reasonable amount of

time to complete the motion, confer with personnel at the Department of Education, and have the

motion reviewed internally as required by Department of Justice regulations while also attending

to multiple other urgent matters in other cases that accumulated during the partial government

shutdown.

              Defendant’s counsel is filing this motion in good faith. Neither party will be unfairly

prejudiced by extending the remainder of the briefing schedule by one weeks. Granting the

extension should not materially affect the Court’s timeline for resolving this matter, and overall

the interests of justice favor allowing defendant a reasonable amount of additional time to file an

opening motion that will present the record and issues well and assist the Court.




                                                            
1
  The Assistant United States Attorney filing this motion for extension of time on behalf of
defendant is not available to work on this case currently due to her own full docket of active
cases and responsibilities.


                                                               2
         Case 1:18-cv-01535-CRC Document 14 Filed 02/05/19 Page 3 of 4



       For all these reasons, defendant respectfully requests that the Court extend all of the

deadlines in the schedule set forth in the December 21, 2018 Minute Order by one week. A

proposed order reflecting the modified schedule is attached.

                                                 Respectfully submitted,

                                                 JESSIE K. LIU, D.C. BAR # 472845
                                                 United States Attorney

                                                 DANIEL F. VAN HORN, D.C. BAR # 924092
                                                 Chief, Civil Division

                                                    /s/ Jane M. Lyons
                                                 JANE M. LYONS, D.C. BAR #451737
                                                 MELANIE D. HENDRY
                                                 Assistant United States Attorneys
                                                 U.S. Attorney’s Office
                                                 555 4th Street, N.W. – Civil Division
                                                 Washington, D.C. 20530
                                                 (202) 252-2540 or (202) 252-2510 (phone)
                                                 (202) 252-2599 (fax)
                                                 jane.lyons@usdoj.gov
                                                 Melanie.hendry2@usdoj.gov




                                                 3
            Case 1:18-cv-01535-CRC Document 14 Filed 02/05/19 Page 4 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________
                                     )
BUZZFEED, INC.,                      )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )     Civil Action No. 18-1535 (CRC)
                                     )
U.S. DEPARTMENT OF EDUCATION, )
                                     )
                  Defendant.         )
____________________________________)
 
                                                ORDER

        THIS MATTER is before the Court on defendant’s unopposed motion to extend all of the dates in

the briefing schedule set forth in the December 21, 2018 Minute Order by one week. Based on the

motion and the entire record in this case, the Court finds good cause for the relief sought. The Court

further finds that plaintiff will not be prejudiced by extending the deadlines by one week. Accordingly, it

is hereby

        ORDERED that defendant’s motion for extension of time and to modify the briefing schedule is

GRANTED, and it is further

        ORDERED that the December 21, 2018 Minute Order is VACATED, and the following

deadlines will apply:

        Defendant’s Motion for Summary Judgment                           February 13, 2019

        Plaintiff’s Opposition & Cross-Motion                             March 13, 2019

        Defendant’s Reply and Opposition                                  April 12, 2019

        Plaintiff’s Reply                                                 May 3, 2019.


________________                                          ____________________________________
Date                                                      CHRISTOPHER R. COOPER
                                                          United States District Judge
Copies Served By CM/ECF
